Citation Nr: 1727869	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left mandible fracture with interference to mastication, and limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1970. 

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2017, the Veteran testified during a Video Conference hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2017 Board hearing referenced above, the Veteran testified that his service-connected residuals of a left mandible fracture had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  BVA hearing transcript, pgs. 12-14.  He asked that the examination be undertaken in Florida if scheduled during the wintertime and in Ohio if scheduled during the summertime, as he changed residences based upon the seasons.  Id.; see also August 2016 VA 646 statement from the Veteran's representative; representative's May 2017 Appellant's Brief.  Based on the Veteran's testimony of worsening symptomatology and his representative's argument that the claim be remanded for an updated medical examination, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of his service-connected residuals of a left mandible fracture.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

During his hearing, the Veteran also testified that he had an approximately two (2) inch tender scar underneath his beard as a result of the surgery he underwent in connection with his left mandible fracture.  BVA hearing transcript, pgs. 5-6, 10.  The Veteran is not currently service-connected for any scars related to his disability.  Thus, based upon the Veteran's testimony, the AOJ should ensure upon remand that the VA examination to be provided to the Veteran should include a medical determination of whether the Veteran has any scars (surgical or otherwise) that could be service-connected separately from the Veteran's left mandible fracture disability.   

Lastly, remanding this claim will allow the AOJ the opportunity to obtain outstanding VA medical treatment records referenced by the Veteran during his April 2017 hearing.  BVA hearing transcript, pgs. 3-4, 10.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's most recent medical records related to treatment at issue from the VA Medical Center located at the Wade Park Campus in Cleveland, Ohio.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a left mandible fracture with interference to mastication, and limitation of motion.  In doing so, the AOJ should contact the Veteran prior to scheduling the VA examination in order to ascertain whether the examination should take place in Ohio or in Florida.  In addition to determining the current severity of the Veteran's disability, the person examining the Veteran should also be asked to examine the Veteran for any scars potentially related to his service-connected left mandible fracture disability. 
 
3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal and also determine if the Veteran is entitled to a separate evaluation for any scar related to his service-connected left mandible fracture disability.  If any benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



